        Case 4:19-cv-00918-KGB Document 21 Filed 10/30/20 Page 1 of 15




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

AUDRA PATTERSON, Individually and on Behalf
of All Others Similarly Situated                                                    PLAINTIFF

v.                               Case No. 4:19-cv-00918-KGB

AMERICAN INCOME LIFE INSURANCE CO. and
AARON BLAKE RALSTON                                                              DEFENDANTS

                                            ORDER

       Before the Court are the motion to compel individual arbitration and stay the case filed by

defendant American Income Life Insurance Company (“AILIC”) (Dkt. No. 6) and the motion to

compel individual arbitration filed by defendant Aaron Blake Ralston (collectively with AILIC,

“defendants”) (Dkt. No. 9). Also before the Court is AILIC’s motion for leave to file reply in

support of its motion to compel individual arbitration and stay the case (Dkt. No. 13). AILIC also

filed a notice of supplemental authority related to issues raised in the pending motions (Dkt. No.

19). For the following reason, the Court grants the motion for leave to file reply, has considered

the reply, grants AILIC’s motion to compel individual arbitration and stay the case, and grants in

part and denies in part Mr. Ralston’s motion to compel individual arbitration.

       I.      Factual And Procedural History

       On December 19, 2019, plaintiff Audra Patterson, individually and on behalf of all others

similarly situated, filed a complaint against her former employer, AILIC, and Mr. Ralston, the

owner of a branch of AILIC, alleging violations of the minimum-wage provisions of the Fair Labor

Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201–219, and the Arkansas Minimum Wage Act

(“AMWA”), Ark. Code Ann. §§ 11-4-201 to 11-4-222 (Dkt. No. 1). Specifically, Ms. Patterson

alleges that she worked as an insurance sales worker for a branch of AILIC owned and operated
         Case 4:19-cv-00918-KGB Document 21 Filed 10/30/20 Page 2 of 15




by Mr. Ralston (Id., ¶¶ 13, 19–20). Ms. Patterson explains that, upon hire, defendants required her

and other similarly situated new hires to attend a five-day training, the purpose of which was to

familiarize new hires with defendants’ life insurance plans, teach them sales tactics, and explain

how they would be paid (Id., ¶¶ 21–23). Ms. Patterson claims that, because defendants classified

her and similarly situated insurance sales workers as independent contractors, they were not paid

for time spent in training (Id., ¶¶ 24–25). Ms. Patterson further claims that her “and similarly

situated insurance sales workers’ relationships with Defendants followed the normal path of

employees, not independent business owners.” (Id., ¶ 26). According to Ms. Patterson, although

she “and similarly situated employees may have been classified as exempt from the FLSA for

purposes of their regular sales duties,” they “were neither engaging in exempt duties nor earning

commissions during the week they spent in training” (Id., ¶ 31). Ms. Patterson insists that

defendants “knew or should have known” that she “and similarly situated employees were working

hours for which they were not compensated.” (Id., ¶ 32).

       On February 18, 2020, AILIC filed a motion to compel individual arbitration and stay the

case, contending that Ms. Patterson entered into a valid arbitration agreement with AILIC that

covers all claims in this action (Dkt. No. 6). That same day, Mr. Ralston filed a motion to compel

individual arbitration, taking the position that Ms. Patterson’s arbitration agreement with AILIC

also covers the claims asserted against him (Dkt. No. 9). Ms. Patterson filed a response in

opposition to the motions to compel individual arbitration on March 2, 2020 (Dkt. No. 11). No

motion for conditional certification has been filed.

       In support of its motion to compel individual arbitration, AILIC submits the affidavit of

Debra Gamble, Senior Vice President of Agency for AILIC (Dkt. No. 6-1, Declaration of Debra

Gamble). Ms. Gamble avers as follows. Ms. Patterson contracted to sell AILIC insurance to



                                                 2
        Case 4:19-cv-00918-KGB Document 21 Filed 10/30/20 Page 3 of 15




prospective customers in Arkansas (Id., ¶ 3). In the usual course of its business, AILIC maintains

a file for each of the independent sales agents who contract with the company, and Ms. Gamble

reviewed Ms. Patterson’s agent file (Id., ¶¶ 2–3). On February 20, 2019, AILIC sent an invitation

from AILIC’s Agent Appointment Automation System to Ms. Patterson’s e-mail address, inviting

her to complete her on-boarding paperwork and providing her with a link to the Agent

Appointment Automation System (Id., ¶ 4). 1 AILIC’s Agent Appointment Automation System

allows the user to complete electronically all on-boarding forms, including a sales agent contract

(the “Agent Contract”) (Id., ¶ 5). The user is required to input her signature into the automation

system and to indicate her agreement by assenting to the placement of that signature on each on-

boarding document that requires a signature, including the Agent Contract (Id.). Ms. Patterson

electronically signed her Agent Contract on February 21, 2019 (Id., ¶ 6). 2 The entire Agent

Contract was presented for Ms. Patterson’s review, and Ms. Patterson was required to agree by

assenting to the placement of her signature on the Agent Contract (Id.). Ms. Patterson’s Agent

Contract was countersigned by AILIC on March 6, 2019, and became effective on that date (Id., ¶

7). Ms. Patterson’s Agent Contract was terminated effective June 17, 2019 (Id, ¶ 8). 3

       The Agent Contract provides, as relevant here, that:

                                         ARBITRATION

       In the event of any dispute or disagreement, whether arising out of or relating to
       this Contract or otherwise, . . . the Parties to the dispute shall use their best efforts
       to settle such disputes. . . .




   1
       A copy of AILIC’s invitation to Ms. Patterson is attached as part of Exhibit B to the
Declaration of Debra Gamble (Dkt. No. 6-3, at 2–3).
    2
       A copy of the Agent Contract executed between Ms. Patterson and AILIC and Mr. Ralston
is attached as part of Exhibit B to the Declaration of Debra Gamble (Dkt. No. 6-3, at 4–12).
    3
       A copy of AILIC’s termination letter is attached as Exhibit C to the Declaration of Debra
Gamble (Dkt. No. 6-4).
                                                  3
         Case 4:19-cv-00918-KGB Document 21 Filed 10/30/20 Page 4 of 15




       If the Parties do not reach a just solution by negotiation as described above, then
       upon written notice by one Party to another, all disputes, claims, questions and
       controversies of any kind or nature arising out of or relating to this Contract, any
       alleged violation of any state or federal statute, regulation, law or order of any kind,
       and/or the agent’s relationship as an independent contractor and not an employee
       (including, without limitation, claims for wrongful termination, discrimination,
       wage-and-hour violations, or any other claim based on an alleged employment
       relationship), regardless of whether they are brought by or against the Company,
       the Agent, or the State General Agent, except a dispute relating to the enforceability
       of this agreement to arbitrate, shall be submitted to binding arbitration under the
       substantive rules of the Federal Arbitration Act (“FAA”), to be administered by the
       American Arbitration Association (“AAA”) in accordance with its Commercial
       Rules then in effect. . . . Arbitration shall be on an individual, not a class, collective,
       representative, or private attorney general basis. . . . Aside from issues relating to
       arbitration or the enforceability of this agreement to arbitrate, all issues relating to
       any dispute, claim, or controversy arising out of or relating to this Contract shall be
       governed by and decided in accordance with the internal laws of the State of Texas,
       without regard to its choice-of-law rules.

(Dkt. No. 6-3, at 7).

       The final page of the Agent Contract includes the following acknowledgment, just above

the signature line: “I HEREBY ACKNOWLEDGE THAT I HAVE READ THE FOREGOING

CONTRACT IN ITS ENTIRETY, INCLUDING THE ARBITRATION PROVISION, THE

SPECIAL NOTICE ACKNOWLEDGMENT ATTACHED HERETO AS EXHIBIT A, AND

AGREE TO ALL CONTRACT TERMS.” (Id., at 8). Ms. Patterson signed her Agent Contract

beneath this acknowledgment (Id.). Mr. Ralston, who is also a party to the Agent Contract, signed

below Ms. Patterson, and Ms. Gamble signed below Mr. Ralston on behalf of AILIC (Id.).

       II.     Standard Of Review

       The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., applies in this case. The FAA

provides, as relevant here, that “[a] written provision in any . . . contract evidencing a transaction

involving commerce to settle by arbitration a controversy thereafter arising out of such contract or

transaction . . . shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law

or in equity for the revocation of any contract.” 9 U.S.C. § 2. The Supreme Court has described

                                                   4
         Case 4:19-cv-00918-KGB Document 21 Filed 10/30/20 Page 5 of 15




this provision as reflecting both “a liberal federal policy favoring arbitration agreements,

notwithstanding any state substantive or procedural policies to the contrary,” Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983), and “the fundamental principle that

arbitration is a matter of contract,” Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 67 (2010). In

line with these principles, “courts must ‘rigorously enforce’ arbitration agreements according to

their terms.” Am. Exp. Co. v. Italian Colors Rest., 570 U.S. 228, 233 (2013) (quoting Dean Witter

Reynolds, Inc. v. Byrd, 470 U.S. 213, 221 (1985)).

        “[T]hreshold questions of arbitrability are for a court to decide, unless there is clear and

unmistakable evidence the parties intended to commit questions of arbitrability to an arbitrator.”

Eckert/Wordell Architects, Inc. v. FJM Props. of Willmar, LLC, 756 F.3d 1098, 1100 (8th Cir.

2014); see also Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 299 (2010) (“[C]ourts

should order arbitration of a dispute only where the court is satisfied that neither the formation of

the parties’ arbitration agreement nor (absent a valid provision specifically committing such

disputes to an arbitrator) its enforceability or applicability to the dispute is in issue.”).

        “[T]he first task of a court asked to compel arbitration of a dispute is to determine whether

the parties agreed to arbitrate that dispute.” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth,

Inc., 473 U.S. 614, 626 (1985). To that end, the Court’s task is to determine: (1) whether there is

a valid arbitration agreement, and (2) whether the particular dispute falls within the terms of that

agreement. See Faber v. Menard, Inc., 367 F.3d 1048, 1052 (8th Cir. 2004); Arkcom Digital Corp.

v. Xerox Corp., 289 F.3d 536, 537 (8th Cir. 2002); Larry’s United Super, Inc. v. Werries, 253 F.3d

1083, 1085 (8th Cir. 2001). “When deciding whether the parties agreed to arbitrate a certain matter

. . . , courts generally . . . should apply ordinary state-law principles that govern the formation of

contracts.” First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995). While “[a]ny doubts



                                                    5
          Case 4:19-cv-00918-KGB Document 21 Filed 10/30/20 Page 6 of 15




concerning the scope of arbitrable issues should be resolved in favor of arbitration,” Moses H.

Cone, 460 U.S. 1, 24–25 (1983), the party seeking to compel arbitration carries the burden to prove

a valid and enforceable agreement, see Shockley v. PrimeLending, 929 F.3d 1012, 1017 (8th Cir.

2019). “If the parties have a valid arbitration agreement that encompasses the dispute, a motion

to compel arbitration must be granted.” Robinson v. EOR-ARK, LLC, 841 F.3d 781, 784 (8th Cir.

2016).

         Finally, because the parties rely on matters outside the pleadings, the Court will review the

motions to compel individual arbitration under the standards for summary judgment. See Neb.

Mach. Co. v. Cargotec Sols., LLC, 762 F.3d 737, 741-42 (8th Cir. 2014). Summary judgment is

appropriate only “if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute is genuine

only if the evidence is such that a reasonable jury could return a verdict for the non-moving party.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Miner v. Local 373, 513 F.3d 854,

860 (8th Cir. 2008). “The mere existence of a factual dispute is insufficient alone to bar summary

judgment; rather, the dispute must be outcome determinative under prevailing law.” Holloway v.

Pigman, 884 F.2d 365, 366 (8th Cir. 1989).

         The party seeking summary judgment always bears the initial responsibility of

demonstrating the absence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986); Farver v. McCarthy, 931 F.3d 808, 811 (8th Cir. 2019). If the moving party

carries its burden, the burden shifts to the non-moving party to establish the existence of a genuine

issue for trial. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Prudential Ins. Co. v. Hinkel, 121 F.3d 364, 366 (8th Cir. 1997). The non-movant “‘must do more

than simply show that there is some metaphysical doubt as to the material facts,’ and must come



                                                  6
         Case 4:19-cv-00918-KGB Document 21 Filed 10/30/20 Page 7 of 15




forward with ‘specific facts showing that there is a genuine issue for trial.’” Torgerson v. City of

Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc) (quoting Matsushita, 475 U.S. at 586,

587). The court must view the evidence in the light most favorable to the non-moving party and

draw all reasonable inferences in its favor. See Anderson, 477 U.S. at 255.

       III.    Analysis

       Ms. Patterson raises only a single argument in opposition to defendants’ motions to compel

individual arbitration—that is, that the arbitration clause does not survive termination of the Agent

Contract. Specifically, Ms. Patterson contends that “the Contract between the parties is silent as

to whether the arbitration clause survives termination of the Contract.” (Dkt. No. 11, at 4). Noting

that AILIC drafted the Agent Contract, Ms. Patterson insists that, “[w]here Defendant intended a

provision to survive termination of the Contract, Defendant included express language to that

effect.” (Id.). Ms. Patterson offers four such examples:

      Under the heading “Confidential Information,” the Agent Contract states that “the
       obligations of this section survive termination of this Contract.” (Dkt. No. 6-3, at 6).

      Under the heading “Non-Competition,” the Agent Contract prohibits Ms. Patterson from
       engaging in certain specified conduct “[f]or a period of two (2) years after termination of
       this Contract . . .” (Id., at 7).

      Under the heading “Deportment,” the Agent Contract provides that Ms. Patterson “shall
       immediately forfeit her . . . right to receive any commissions due or to become due under
       this Contract or any other agreement with the Company if [she] at any time, either before
       or after termination of this Contract,” engages in certain specified conduct. (Id.).

      Under the heading “Protected Health Information,” the Agent Contract specifies that “the
       obligations contained herein survive termination of this Contract.” (Id., at 8).

       Citing Larry Hobbs Farm Equipment, Inc. v. CNH America, LLC, 291 S.W.3d 190, 195

(Ark. 2009), for the proposition that “[t]he phrase expressio unius est exclusio alterius is a

fundamental principle of statutory construction that the express designation of one thing may be

properly construed to mean the exclusion of another,” Ms. Patterson reasons that “Defendant’s

                                                 7
         Case 4:19-cv-00918-KGB Document 21 Filed 10/30/20 Page 8 of 15




explicit reference to survival of some provisions coupled with its silence regarding survival of the

arbitration provision clearly indicates that the parties did not intend for the arbitration agreement

to survive termination of the Contract.” (Dkt. No. 11, at 5). According to Ms. Patterson, “[t]his

is basic contract construction and is sufficient to overcome the presumption in favor of survival of

the arbitration agreement.” (Id., at 5–6).

       Finally, Ms. Patterson observes that, under the heading “Entire Agreement,” the Agent

Contract specifies that “[t]his Contract, the Special Notice Acknowledgment attached hereto as

Exhibit A, and the applicable commission schedules represent the entire understanding of the

parties with respect to the subject matter hereof and supersedes and terminates any prior or

contemporaneous agreements, whether written or oral, in which the Agent and the Company are

parties except as described in this paragraph.” (Id. at 8).

       Ms. Patterson’s arguments, while not entirely without merit, are insufficient to overcome

the presumption in favor of post-expiration arbitration of disputes “unless negated expressly or by

clear implication.” Koch v. Compucredit Corp., 543 F.3d 460, 465 (8th Cir. 2008) (quoting Litton

Fin. Printing Div. v. N.L.R.B., 501 U.S. 190, 191 (1991)); see also Litton, 501 U.S. at 208 (“We

presume as a matter of contract interpretation that the parties did not intend a pivotal dispute

resolution provision to terminate for all purposes upon the expiration of the agreement.”); Nolde

Bros. v. Local No. 358, Bakery & Confectionery Workers Union, AFL-CIO, 430 U.S. 243, 253

(1977) (“[I]n the absence of some contrary indication, there are strong reasons to conclude that the

parties did not intend their arbitration duties to terminate automatically with the contract”); W.

Liberty Foods, L.L.C. v. Moroni Feed Co., 753 F. Supp. 2d 881, 886 (S.D. Iowa 2010) (“Under

the federal common law of arbitrability, an arbitration provision in a contract is presumed to




                                                  8
         Case 4:19-cv-00918-KGB Document 21 Filed 10/30/20 Page 9 of 15




survive the expiration of that contract unless there is some express or implied evidence that the

parties intend to override this presumption . . . .”).

        Ms. Patterson relies almost entirely on the canon of construction expressio unius est

exclusio alterius (“the express mention of one thing excludes all others”) and the doctrine of contra

proferentem (“interpretation against the draftsman”). 4 The interpretive cannon expressio unius est

exclusio alterius provides that the “expressi[on] [of] one item of [an] associated group or series

excludes another left unmentioned.” N.L.R.B. v. SW Gen., Inc., 137 S. Ct. 929, 940 (2017) (third

alteration in original) (quoting Chevron U.S.A. Inc. v. Echazabal, 536 U.S. 73, 80 (2002)). While

expressio unius is a well-established interpretive cannon, it is less than helpful in determining the

intent of the parties relative to the survival of the arbitration clause. See Huffman v. Hilltop Co.,

LLC, 747 F.3d 391, 397 (6th Cir. 2014) (rejecting the expressio unius argument that the omission

of an arbitration clause from a survival clause in an agreement constituted a clear implication that

the parties intended the arbitration clause to expire with the agreement); W. Liberty Foods, 753 F.

Supp. at 888 (S.D. Iowa 2010) (rejecting an expressio unius argument and cautioning that

“focusing on only one maxim of contract interpretation and construction is inadequate in

determining the intent of the parties relative to the survival of the arbitration clause”). This is

especially so because contractual obligations other than the obligation to arbitrate a dispute cease,



   4
     “As a threshold matter,” AILIC objects to the Court’s consideration of “provisions extrinsic
to the arbitration agreement,” reasoning that Ms. Patterson’s “attempt to reach outside of the
arbitration agreement is analytically improper and contravenes repeated guidance from the
Supreme Court that arbitration agreements are severable contracts that should be analyzed
separately from any surrounding language.” (Dkt. No. 13-1, at 4, 5). The Court is unpersuaded
by this argument. In determining the intent of the parties relative to the survival of the arbitration
clause, the Court need not read the provision in a vacuum. Rather, the Court may properly consider
the other portions of the Agent Contract to the extent that they demonstrate the parties’ intent with
respect to the arbitration agreement. The severability of the arbitration clause is a separate question
not before the Court at this time.

                                                   9
        Case 4:19-cv-00918-KGB Document 21 Filed 10/30/20 Page 10 of 15




in the ordinary course, upon termination of the contract. See Litton, 501 U.S. at 207. Thus, the

inclusion of survival language in four contractual provisions, but not the arbitration clause, is not

particularly illuminating as to whether the parties intended the arbitration provision to survive the

termination of the contract.

       Under the doctrine of contra proferentem, the court construes ambiguous contract language

against the drafter. See Terra Int’l, Inc. v. Miss. Chem. Corp., 119 F.3d 688, 692 (8th Cir. 1997).

However, “[u]nlike contract rules that help to interpret the meaning of a term, and thereby uncover

the intent of the parties, contra proferentem is by definition triggered only after a court determines

that it cannot discern the intent of the parties.” Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1417

(2019). That is not the case here.

       Ms. Patterson’s Agent Contract requires her to arbitrate “all disputes, claims, questions and

controversies of any kind or nature arising out of or relating to” the Agent Contract, including “any

alleged violation of any state or federal statute, regulation, law or order of any kind” and her

“relationship as an independent contractor and not an employee (including, without limitations,

claims for wrongful termination, discrimination, wage-and-hour violations, or any other claim

based on an employment relationship).” (Dkt. No. 6-3, at 7). This is a broad arbitration clause.

See Zetor N. Am., Inc. v. Rozeboom, 861 F.3d 807, 810 (8th Cir. 2017) (“Arbitration clauses

covering claims ‘arising out of’ or ‘relating to’ an agreement are broad.” (citing Unison Co. v. Juhl

Energy Dev., Inc., 789 F.3d 816, 819 (8th Cir. 2015))). Both the Supreme Court and the Eighth

Circuit have interpreted similarly broadly worded arbitration clauses to cover disputes that arose

under an employment contract but were brought after the contract’s termination. See Nolde, 430

U.S. at 255 (1977) (where a labor union exercised its right to terminate a collective-bargaining

agreement, which provided for severance pay for employees and required arbitration of “any



                                                 10
        Case 4:19-cv-00918-KGB Document 21 Filed 10/30/20 Page 11 of 15




grievance” arising between the parties, and the employer rejected the union’s demands that it

arbitrate the issue of whether the workers were entitled to severance pay on the ground that its

obligation to do so terminated with the collective-bargaining agreement, rejecting the employer’s

argument and holding that the union’s claim for severance pay under the expired collective-

bargaining agreement was subject to resolution under the arbitration provisions of that contract);

Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Hovey, 726 F.2d 1286, 1290 (8th Cir. 1984) (“The

language of the agreement is broad and the term ‘arising out of’ contemplates that for some

controversies the arbitration agreement will survive the employment relationship.”).

       Additionally, “[a]pplying the general principle of contract construction that no provision

of a contract should be interpreted in a manner that would render it surplusage,” Dunne v. Libbra,

330 F.3d 1062, 1063 (8th Cir. 2003), the Court observes that, because the arbitration clause covers,

among other things, “claims for wrongful termination,” which, by definition, could only be brought

after the Agent Contract’s termination, a finding that the arbitration clause does not survive the

expiration of the Agent Contract would read certain portions out of the arbitration clause. See also

Phila, Indem. Ins. Co. v. Austin, 383 S.W.3d 815, 820 (Ark. 2011) (“A construction that neutralizes

any provision of a contract should never be adopted, if the contract can be construed to give effect

to all provisions (citing Cont’l Cas. Co. v. Davidson, 463 S.W.2d 652 (Ark. 1971))); King v. Dallas

Fire Ins. Co., 85 S.W.3d 185, 193 (Tex. 2002) (“[O]ur duty is to give effect to all contract

provisions, and render none meaningless.”); Fowler v. Unionaid Life Ins. Co., 20 S.W.2d 611, 613

(Ark. 1929) (“Every word in the agreement must be taken to have been used for a purpose, and no

word should be rejected as mere surplusage if the court can discover any reasonable purpose

thereof which can be gathered from the whole instrument.”). As Ms. Patterson’s construction

would render portions of the arbitration clause meaningless and mere surplusage, the Court



                                                11
        Case 4:19-cv-00918-KGB Document 21 Filed 10/30/20 Page 12 of 15




declines to adopt it. See Medscript PBM, Inc. v. Procare PBM, Inc., No. 4:08CV0293 AGF, 2008

WL 4941002, at *6 (E.D. Mo. Nov. 17, 2008) (rejecting the plaintiff’s argument that the arbitration

agreement did not survive the termination of the contract because such an interpretation would

“leav[e] wholly unaddressed, and presumably for resolution by the courts, any claim related to a

breach that resulted in a termination”).

       Finally, the Court observes that, even if the intent of the parties relative to the survival of

the arbitration clause was less clear, Ms. Patterson’s reliance on a single interpretive cannon and a

doctrine of last resort would not persuade the Court to set aside the presumption favoring post-

expiration arbitration of disputes. By its ruling here, the Court does not mean to suggest that an

expressio unius argument could never satisfy the “express[] or . . . clear implication” standard set

forth in Litton and Koch. For example, the Court might have reached a different conclusion if the

parties included survival language in every provision of the Agency Contract except for the

arbitration clause. Cf. Huffman, 747 F.3d at 398 (“[I]f the survival clause listed twenty-three of

the agreement’s twenty-four clauses—all but the arbitration clause—that might constitute a clear

implication, and yield a different result.”). That is not the case here. The strong presumption in

favor of arbitration controls, and the Court, therefore, finds that the arbitration clause survives

termination of the Agent Contract. 5 The Court will now briefly consider whether the arbitration

clause covers the claims asserted in this action.




   5
       Ms. Patterson also complains that, although “[t]he dispute resolution provision of the
agreement required the parties to seek an informal, mediated resolution of disputes,” defendants
have “in no way sought to enforce the informal mediation element . . . .” (Dkt. No. 11, at 6). On
this point, the Court agrees with defendants that Ms. Patterson left AILIC “no choice but to compel
arbitration by skipping past the discussion process outlined in her Agent Contract.” (Dkt. No. 13-
1, at 7 n.2 (citation omitted)).
                                                    12
        Case 4:19-cv-00918-KGB Document 21 Filed 10/30/20 Page 13 of 15




       Having carefully reviewed the Agent Contract, the Court finds that it covers the claims

asserted by Ms. Patterson against defendants. The scope of an arbitration clause is controlled by

the parties’ intentions, “but those intentions are generously construed as to issues of arbitrability.”

Mitsubishi, 473 U.S. at 626 (1985). As noted above, the arbitration clause is broad in scope, and,

in applying a broad arbitration clause, courts “ask whether ‘the underlying factual allegations

simply touch matters covered by the arbitration provision.’” Parm v. Bluestem Brands, Inc., 898

F.3d 869, 875 (8th Cir. 2018) (quoting Unison Co., 789 F.3d at 818). Ms. Patterson wage-and-

hour claims under the FLSA and AMWA “aris[e] out of or relat[e] to” her employment relationship

with AILIC and, therefore, are covered by the Agent Contract.

       The Court will compel Ms. Patterson’s wage-and-hour claims to individual, as opposed to

collective, arbitration. “In the Federal Arbitration Act, Congress has instructed federal courts to

enforce arbitration agreements according to their terms—including terms providing for

individualized proceedings.” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1619 (2018). Thus,

“arbitration agreements containing class waivers are enforceable in claims brought under the

FLSA.” Owen v. Bristol Care, Inc., 702 F.3d 1050, 1055 (8th Cir. 2013). Ms. Patterson’s Agent

Contract provides that “[a]rbitration shall be on an individual, not a class, collective,

representative, or private attorney general basis.” (Dkt. No. 6-3, at 7). This class- and collective-

action waiver is enforceable, and Ms. Patterson does not argue otherwise.

       Finally, although the Court will compel Ms. Patterson to arbitrate her wage-and-hour

claims against defendants on an individual basis, it will stay, rather than dismiss, this action

pending the conclusion of the arbitration proceedings. See 9 U.S.C. § 3 (“[U]pon being satisfied

that the issue involved in such suit or proceeding is referable to arbitration under such an

agreement, [the court] shall on application of one of the parties stay the trial of the action until



                                                  13
        Case 4:19-cv-00918-KGB Document 21 Filed 10/30/20 Page 14 of 15




such arbitration has been had . . . .” (emphasis added)). The Court acknowledges that, although

“[t]he FAA generally requires a federal district court to stay an action pending an arbitration, rather

than to dismiss it,” district courts may rely upon a judicially created exception to this rule and, in

their discretion, “dismiss an action rather than stay it where it is clear the entire controversy

between the parties will be resolved by arbitration.” Green v. SuperShuttle Int’l, Inc., 653 F.3d

766, 769–70 (8th Cir. 2011). However, because a demand for arbitration does not toll the statute

of limitations, see Zarecor v. Morgan Keegan & Co., 801 F.3d 882, 889 (8th Cir. 2015), the Court

will “exercise its discretion to stay this case to preserve a forum for redress in the event that the

arbitration fails to resolve the claims.” Steadfast Ins. Co. v. Frost Bank, No. SA-17-CV-1222-XR,

2018 WL 3865415, at *2 (W.D. Tex. Aug. 14, 2018).

       IV.     Conclusion

       For the foregoing reasons, the Court grants the motion for leave to file reply (Dkt. No. 13)

and directs AILIC to file its reply brief within 14 days from the entry of this Order. To resolve the

pending motions, the Court has considered the reply (Dkt. No. 13-1). The Court also grants

AILIC’s motion to compel individual arbitration and stay the case (Dkt. No. 6) and grants in part

and denies in part Mr. Ralston’s motion to compel individual arbitration (Dkt. No. 9). Specifically,

the Court denies Mr. Ralston’s motion to the extent that it requests that the Court dismiss, rather

than stay, the case; in all other respects, the Court grants Mr. Ralston’s motion. The claims asserted

by Ms. Patterson are stayed pending the conclusion of the individual arbitration proceedings. The

parties are ordered to proceed to arbitrate this dispute in accordance with the terms of the Agent

Contract and consistent with the terms of this Order. Finally, the parties are each directed to file

a status report with the Court within 14 days of receiving the arbitration decision.




                                                  14
Case 4:19-cv-00918-KGB Document 21 Filed 10/30/20 Page 15 of 15




It is so ordered this 30th day of October, 2020.


                                              _________________________________
                                              Kristine G. Baker
                                              United States District Judge




                                         15
